Citation Nr: 1301578	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  11-05 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in November 2012.  A transcript of this proceeding has been associated with the claims file.    

During the November Board videoconference hearing, the Veteran raised the claim for an increased rating for his service-connected left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is paperless, electronic (Virtual VA)  paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities included post concussion syndrome with headaches and dizziness, rated 40 percent disabling; disfiguring forehead scarring, rated 30 percent disabling; posttraumatic stress disorder (PTSD) and residuals of left knee injury with degenerative arthritis, each rated 10 percent disabling, and a left knee scar, rated noncompensably disabling.  The combined disability rating is 70 percent, from October 23, 2008.  

2.  The Veteran has a high school education and worked for a utility company for 42 years as an assistant store keeper (warehouseman) before retiring in 1995, at 66 years of age.  

3.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.1-4.14, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected disabilities, particularly his service-connected post concussion syndrome with headaches and dizziness.  During the November 2012 Board Videoconference hearing the Veteran testified that he worked for a utility company for 42 years as an assistant store keeper and retired in 1995 due to his service-connected headaches.  Specifically, the Veteran wrote that he missed work four to eight days per month due to his headaches and also frequented the emergency room during working hours due to his headaches.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2012).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2012).  

Analysis

The Veteran's service-connected disabilities included post concussion syndrome with headaches and dizziness, rated 40 percent disabling; disfiguring forehead scarring, rated 30 percent disabling; post traumatic stress disorder and residuals of left knee injury with degenerative arthritis, each rated 10 percent disabling, and a left knee scar, rated noncompensably disabling.  The combined disability rating is 70 percent, from October 23, 2008.  Thus, the Veteran meets the schedular criteria for TDIU.  However, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Board finds that the preponderance of the medical evidence of record showed that the Veteran's service-connected disabilities do not result in individual unemployability.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes this case outside the norm.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran testified that he is unable to work due primarily to severe headaches and dizziness.  He also reported some problems with his memory and said that he relies on his wife to take care of most of the household finances.  The Veteran testified that he does not get around as well as he used to and has to lie down in a dark room when his headaches flare-up.  

The Veteran's service-connected post concussion syndrome is manifested principally by headaches and dizziness.  On VA neurology examination in January 2009 the examiner noted that the Veteran's headaches are significantly impacting upon his ability to enjoy life.  He was unable to function normally.  He could not read or do fine work without the headaches interfering.  The headaches interfered with his social life and his hobbies.  When they became severe, he was incapable of any social interaction but had to go to a dark room and lie down.  The headaches were constant and incapacitating at worst and severely irritating at least.  

On VA psychiatric and general examinations in March 2011 the Veteran reported that he retired from employment in 1995/1996 and indicated that, prior to his retirement, he was sent him many times due to being dizzy, nauseous, and having physical problems.  

On VA traumatic brain injury (TBI) examination in March 2011, the Veteran reported headaches occurring from daily to twice a week, sometimes accompanied by nausea.  He reported episodes of dizziness twice a week, and positional vertigo and lightheadedness.  On examination, reflexes and motor function were within normal limits and there were no physical findings of muscle atrophy, tone or spasticity, or cranial nerve dysfunction.  The examiner indicated that there was no history of weakness, cognitive symptoms or cranial nerve dysfunction, and stated that his subjective symptoms did not interfere with instrumental activities of daily living or work.  However, in the diagnoses, the examiner commented that there was some memory loss, decreased concentration, and difficulty following instructions, but indicated that they had no affect on his daily activities.  

Because of the VA TBI examiner's somewhat inconsistent comments in the March 2011 diagnoses, the claims file was returned to the examiner in May 2012, for clarification and an opinion as to whether the Veteran was unemployable due to the residuals of his head injury.  In an addendum report, dated in June 2012, the examiner provided a detailed description of the Veteran's medical history and noted that a computed tomography (CT) scan of his head in February 2002 showed mild, age-related cerebral atrophy.  Based on the Veteran's medical history, the examiner indicated that she would rate his initial head injury as mild to moderate.  The examiner referred to several medical treatises, and noted that recovery from TBI occurs over 18 to 36 months after the initial injury with most improvement occurring in the first six months, and that a cognitive decline would not be expected to occur 50 plus years after the initial injury.  Therefore, it was not reasonable to ascribe any current cognitive impairment to the remote, mild to moderate TBI.  With regard to the headaches the examiner noted that the Veteran had been experiencing headaches since his in-service head injury in 1950 and that he had been able to hold a job for many years following the injury, first in the military and then with a private corporation.  The examiner opined that the Veteran's current cognitive impairment was more likely due to the effects of aging, and that the residuals of his TBI did not render him unemployable.  Significantly, the examiner wrote that the incidence of Alzheimer's disease increased with each decade after age 60, and by the age of 90 about 50 percent of people will have symptoms of Alzheimer's disease.    

The VA psychiatric examiner in March 2011, indicated that the Veteran's PTSD symptoms were of mild to moderate intensity, and caused only mild impairment in his social and occupational functioning.  Similarly, the Veteran's facial and left knee scars have been asymptomatic for many years and do not cause any actual or functional impairment.  

The Veteran's only other service-connected disability, left knee arthritis, is not shown to cause more than mild impairment.  While the Veteran has some limitation of motion (zero to 115 degrees) in the left knee, there is no additional loss of motion due to pain, incoordination, or fatigue on repetitive movement.  Moreover, the VA (general) examiner in March 2011 opined that it was less likely than not that the Veteran's left knee and forehead scars rendered him unable to secure and maintain gainful employment.  

The Board has considered the Veteran's lay statements and the reported difficulties that he has due to his post concussion syndrome.  While the Veteran is competent to attest to factual matters of which he has first-hand knowledge, as a layperson, he is not competent to offer a medical opinion as to the degree of severity of his service-connected disabilities.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Epps v. Brown, 9 Vet. App. 341 (1996).  Furthermore, any such assertions must be weighed against other contradictory statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, the Board finds that the Veteran's inconsistent and contradictory statements concerning the affect that his service-connected disabilities have on his daily activities raises serious doubts as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  

Specifically, the Board notes that while the Veteran testified that his service-connected disabilities, primarily his headaches, dizziness and cognitive problems prevent him from working, the evidence of record depicts a very different clinical picture.  In a letter received in August 2009, in connection with a competency determination, the Veteran reported that he had many hobbies and activities, including hunting and fishing, and that he belonged to a card club and played in a horseshoe league.  He also reported that he takes care of a couple of acres of land and two horses everyday.  In fact, the Veteran argued that he did not have any cognitive problems and that his wife managed their finances because he allows her to do so.  In an accompanying letter, his wife reported that the Veteran was "perfectly capable of handling all the chores it takes to running [the] household."  

Furthermore, VA outpatient notes showed that the Veteran reported on numerous occasions during the pendency of this appeal, that he was doing well and that he was able to do all the activities of his daily living and chores without any problems, including taking care of his horses, the barn and chopping wood.  (See, i.e., November 2010 notes).  On his initial VA TBI examination in July 2009, the examiner commented that the Veteran appeared to be trying to look sicker than he probably was.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the reasons discussed above, the Board finds the preponderance of the evidence fails to show that the Veteran's service-connected disabilities, either singularly or in combination, preclude substantially gainful employment.  

While the Board does not dispute that the Veteran experiences some industrial impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the combined schedular rating of 70 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected disabilities, either singularly or in combination, are not so severely disabling as to render him or the average person similarly situated unable to secure or follow substantially gainful employment.  

Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful employment.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Notice and Assistance

The Board is also required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All VA medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in November 2012.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision on the claim for TDIU.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to render a fair and equitable decision on the merits of his claim.  

Concerning the November 2012 videoconference, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned Acting Veterans Law Judge did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


ORDER

A TDIU is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


